Citation Nr: 0031592	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  98-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active service from June 1971 to June 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued to the 
veteran in December 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
December 1997 rating decision denied a claim of entitlement 
to non-service-connected pension.  The veteran timely 
disagreed with that determination, and submitted a timely 
substantive appeal in November 1998 following issuance of a 
statement of the case and supplemental statement of the case.  
The veteran had not been offered a videoconference hearing 
before the Board requested by the veteran in his substantive 
appeal.  In July 1999, the Board remanded the case so that a 
Board hearing could be scheduled.  The claim returns to the 
Board following that remand.

In his substantive appeal, the veteran stated he wished to be 
evaluated for additional medical disorders, including 
numbness, pain, and limited range of movement/palsy in his 
right arm.  He also stated that he was unable to perform 
manual labor, and was unable to perform any other employment.  
He also indicated that he had been awarded Social security 
disability benefits.  The veteran's contentions must be 
addressed before appellate review of his claim for non-
service-connected pension benefits may be adjudicated.  

In this regard, the Board notes that an otherwise eligible 
veteran (a veteran who served in the active military service 
for 90 days or more during a period of war, who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's own willful 
misconduct) who is entitled to pension under 38 U.S.C.A. § 
1521 (West 1991) must not have income in excess of the 
applicable maximum annual pension rate specified by 
regulation.  38 C.F.R. §§ 3.3, 3.23 (2000).  Since the 
veteran has indicated he is now receiving Social Security 
income, the amount of that income should be verified.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, the VA regional office (RO) should consider 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all VA clinical 
records, from July 1997 to the present, 
and should offer the veteran the 
opportunity to provide the names and 
addresses of all medical care providers 
who treated the veteran for any disorder, 
including a psychiatric disorder or 
numbness, pain, or limitation of 
motion/palsy of the right arm since July 
1997.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, and the award 
letter describing awarded benefits.

3.  The RO should ask the veteran to 
provide updated financial information, 
including the amount of income, to 
include Social Security benefits.

4.  Regarding examinations, the veteran 
should first be afforded a VA general 
medical examination to determine the 
veteran's current medical disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should state 
what disorders are present, and should 
indicate the severity of all conditions.  
If there are symptoms or disabilities 
present for which the examiner is unable 
to provide a diagnosis, or disorders for 
which the examiner is unable to prove an 
assessment of current severity, the 
examiner should state what type of 
further specialty examination is 
required.  The examiner should also 
provide an opinion as to the extent to 
which the diagnosed disorders impair 
industrial ability and should give an 
opinion on whether the disabilities and 
related levels of impairment are likely 
to continue throughout the life of the 
veteran.

5.  The veteran should also be afforded a 
psychiatric examination to obtain an 
assessment of the current nature and 
severity of the veteran's psychiatric 
disabilities. 

6.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

7.  Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for non-service-
connected pension purposes.  This should 
include assigning separate percentage 
ratings under appropriate diagnostic 
codes for each of the veteran's chronic 
non-misconduct disabilities; determining 
the combined rating for all such 
disabilities; and applying the "average 
person" (objective) and "unemployability" 
(subjective) tests for pension.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


